
	

114 HR 3136 IH: Enforcement Transparency Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3136
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Blum (for himself, Mr. Cramer, and Mr. Benishek) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To require the Secretary of Agriculture to issue guidelines relating to civil fines imposed for
			 violations of the Animal Welfare Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Enforcement Transparency Act of 2015. 2.Requirement to issue guidelines relating to fines (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Agriculture shall publish on the public Internet Web site of the Department of Agriculture guidelines relating to the calculation of civil fines under section 19 of the Animal Welfare Act (7 U.S.C. 2149) for violations of such Act (7 U.S.C. 2131 et seq.).
 (b)UpdatesThe Secretary of Agriculture shall— (1)update the guidelines published under paragraph (1) on a quarterly basis;
 (2)not later than 10 days before making such updates, publish a notice on the public Internet Web site of the Department of Agriculture of such updates; and
 (3)publish such updates in the Federal Register.  